NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-4034-16T1

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

KAMAL EDGE, a/k/a
RICO EDGE,

           Defendant-Appellant.


                    Submitted November 15, 2018 – Decided December 31, 2018

                    Before Judges Alvarez and Reisner.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Passaic County, Indictment No. 14-05-0443.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (James K. Smith, Jr., Assistant Deputy Public
                    Defender, of counsel and on the briefs).

                    Camelia M. Valdes, Passaic County Prosecutor,
                    attorney for respondent (Marc A. Festa, Senior
                    Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Tried by a jury, defendant Kamal Edge was convicted of third-degree

possession   of   a   controlled    dangerous    substance    (CDS),    N.J.S.A.

2C:35-10(a)(1); 1 second-degree unlawful possession of a weapon, N.J.S.A.

2C:39-5(b); and fourth-degree resisting arrest by flight, N.J.S.A. 2C:29-2(a)(2).

He was acquitted of second-degree possession of a weapon for an unlawful

purpose, N.J.S.A. 2C:39-4(a). The following day, the same jury convicted

defendant of second-degree certain persons not to have weapons, N.J.S.A.

2C:39-7(a). On March 31, 2017, the judge merged the weapons offenses, and

imposed a sentence of five years subject to a five-year parole bar, concurrent to

concurrent terms of three years on the drug possession and eighteen months on

the resisting arrest. He now appeals, and we affirm.

      The incident that led to the indictment requires only a brief description.

Defendant, who was outside his home, spotted police approaching, intending to

serve an arrest warrant upon him. He began to run while holding onto his

waistband. Despite being ordered to stop, defendant continued running, vaulting

over a six-foot fence. Shortly thereafter, other officers cut him off and he was


1
   Prior to trial, the State dismissed the following charges: possession of CDS
with intent to distribute, N.J.S.A. 2C:35-5(a)(1); possession of CDS on school
property, N.J.S.A. 2C:35-7; receiving stolen property, N.J.S.A. 2C:20-7; and
attempt to cause injury to another with a weapon, N.J.S.A. 2C:12-1(b)(2).


                                                                         A-4034-16T1
                                       2
apprehended.     When searched incident to the arrest, officers found eleven

glassines of heroin as well as a loaded handgun.

      The trial, however, the source of the alleged errors raised on appeal,

requires more discussion.       In closing, defense counsel suggested that the

officers' lack of detailed recollection of the arrest should cause the jurors to

question the reliability of their testimony and acquit defendant.

      In response, during his summation, the prosecutor stated that the officers

remembered the important "details that you would expect to -- a credible witness

to recall."    He went on to challenge the suggestion that the officers were

"outright l[ying] or fabricat[ing]" as they did not fill in the blanks to make the

case seem stronger. The prosecutor continued:

                     We . . . need our police officers to perform certain
              functions, perform certain services for us. Above all,
              we need them to protect us, to serve the public. We also
              need them to uphold and enforce the law, investigate
              crimes and to arrest the people that they do. To do this
              difficult job, we give them great authority and
              impressive power. We entrust with them that authority
              and power so that they can do their job well. We give
              them uniforms to show their authority, badges, we give
              them marked police cars with lights and sirens so that
              we know that the person inside is a law enforcement
              officer. We know that if those lights go on, they can
              pull us over. We give them weapons. We give them
              service weapons so that they can protect themselves and
              protect others. These are awesome powers. Again, this
              is a relationship between us and them built on trust and

                                                                            A-4034-16T1
                                          3
            it's why on certain select instances when we see that
            trust abused, when we see that power overused, when
            we see that discretion we vest in them used recklessly,
            it's so frustrating and it's so infuriating. It's also why
            when we see that power used properly, it's so
            rewarding, so inspiring. It's the way Detective-
            Seargent Esposito and Officer Mineo use and wielded
            their authority. It's the way we expect them to act.

      Defense counsel objected. Outside the presence of the jury, he explained

his concerns and asked for a mistrial based on the fact that the prosecutor had

improperly vouched for the credibility of the officers. The prosecutor responded

that his comments were proper comment because they "highlight[ed] facts and

evidence that the jury should consider in finding those witnesses credibl e. I'm

allowed to advocate. I'm allowed to say that witnesses are credible." After

hearing the playback and listening to some additional on-the-record discussion,

the court charged the jury as follows:

            If an attorney on either side is to give his opinion about
            the testimony of a witness, whether it should be
            believable, not believable, credible, not credible, okay,
            does not count. What you believe is credible or not
            credible is what counts.

                  You'll hear me describe in a little bit, probably
            after lunch, the ways you judge the credibility and
            believability of a witness and it's just any different from
            how you judge people's credibility in your everyday
            lives. In any event, it's your opinion, it's your
            determination, it's what you thought was credible or not
            credible that counts here. Okay? So if a lawyer

                                                                          A-4034-16T1
                                         4
            expresses an opinion and maybe comment on the
            evidence, that is not evidence, and it's only your
            opinion that counts.

      Presumably because the court did not clearly indicate whether it sustained

the objection, or for some other reason, the prosecutor continued his summation:

            The defendant's moving rapidly, he's moving towards
            him, he can't see his hands, but he doesn't escalate the
            situation. This is how we expect our officers to wield
            the authority we vest in them.

                  Think about what Officer Mineo did. He arrested
            an armed fleeing suspect safely without him or the
            defendant being injured. These are the actions of a
            trustworthy officer. Another word for trustworthy is
            credible.

                   Sometimes the simplest explanation is the best.
            We are here today because when police went to arrest
            the defendant, he ran. The defendant is guilty of
            resisting arrest. We're here today because when the
            defendant was arrested, he had on his person these
            drugs, this heroin.       The defendant is guilty of
            possession of heroin. We're here because when he was
            arrested he had in his right front pocket this unlicensed,
            loaded, fully operational handgun with a round in the
            chamber and the hammer cocked back. Kamal Edge is
            guilty.

      The judge repeated in his closing general charge the relevant language

regarding the fact that attorney arguments are not evidence. The judge also

included the instruction providing that the jury can consider flight as evidence



                                                                         A-4034-16T1
                                        5
of consciousness of guilt. See Model Jury Charge (Criminal), "Flight" (rev. May

20, 2010).

      Towards the end of the model jury charge on the substantive crime of

resisting arrest by flight, the judge added:

             Not the -- not the flight that I -- the other flight that I
             spoke about earlier has to do with a consideration of the
             evidence that was presented. In this particular case,
             you have to find beyond a reasonable doubt that there
             was flight.

He then continued:

                    The -- the defendant denies flight. Mere . . .
             departure from a place where a crime has been
             committed does not constitute flight. The State must
             prove beyond a reasonable doubt that the defendant,
             fearing that he would be arrested, fled for the purpose
             of evading that arrest. The State must prove beyond a
             reasonable doubt that the defendant, fearing that he
             would be arrested, fled for the purpose of evading that
             arrest.

                    If you find that the State has proven beyond a
             reasonable doubt all five elements of the offense, then
             you must find the defendant guilty of resisting arrest by
             flight. If the State has failed to prove the fifth element
             beyond a reasonable doubt, you must find the defendant
             guilty only of the basic offense of resisting arrest.

             [See Model Jury Charges (Criminal), Resisting Arrest-
             Flight Alleged (N.J.S.A. 2C:29-2(a)) (rev. May 7,
             2007).]

Neither attorney objected to the judge's instructions.

                                                                           A-4034-16T1
                                         6
      On appeal, defendant raises the following points:

            POINT I
            IN THIS CASE, WHICH CENTERED ON THE
            CREDIBILITY OF THE POLICE OFFICERS, THE
            DEFENDANT WAS DENIED A FAIR TRIAL BY
            THE     PROSECUTOR'S    COMMENTS     IN
            SUMMATION VOUCHING FOR THE OFFICERS AS
            "TRUSTWORTHY"       AND     "CREDIBLE";
            REFERRING TO THE "RELATIONSHIP BETWEEN
            THEM AND US BUILT ON TRUST"; AND
            EXPRESSING HIS PERSONAL [OPINION] THAT
            THEIR ACTIONS IN THIS CASE WERE
            "REWARDING" AND "INSPIRING."        THE
            PREJUDICE TO DEFENDANT WAS NOT
            MITIGATED DUE TO THE TRIAL COURT'S
            FAILURE TO GIVE A MEANINGFUL LIMITING
            INSTRUCTION.

            POINT II
            IN A CASE WHERE DEFENDANT WAS CHARGED
            WITH RESISTING ARREST BY FLIGHT, THE
            JUDGE'S DECISION TO CHARGE FLIGHT AS
            CONSCIOUSNESS    OF    GUILT,  WITHOUT
            SPECIFICALLY INFORMING THE JURY THAT
            THAT CHARGE DID NOT APPLY TO THE
            RESISTING ARREST COUNT, LIKELY HAD THE
            EFFECT OF CONFUSING THE JURY AND
            REQUIRES THAT DEFENDANT'S CONVICTION
            FOR RESISTING ARREST BE VACATED.

                                       I.

      When reviewing a prosecutor's summation, the court must examine

questionable comments "in the context of the entire trial." State v. Morton, 155

N.J. 383, 419 (1998). This necessarily includes statements made by the defense

                                                                        A-4034-16T1
                                       7
counsel, such as their "opening salvo" or prosecutorial comments attempting to

"right the scale" in response. State v. Engel, 249 N.J. Super. 336, 379 (App.

Div. 1991) (citing United States v. Young, 470 U.S. 1, 12 (1985)). In order to

justify reversal, the prosecutor's summation must have been "clearly and

unmistakably improper," and must have "substantially prejudiced defendant's

fundamental right to have a jury fairly evaluate the merits of his defense." State

v. Wakefield, 190 N.J. 397, 438 (2007).

      Moreover, with regard to summations addressing testimony of State

witnesses, the prosecution may never vouch for their credibility, nor imply

mandatory acceptance by virtue of their profession. State v. Bradshaw, 195 N.J.

493, 510 (2008); State v. Staples, 263 N.J. Super. 602, 606 (App. Div. 1993).

For summations addressing comments by police officers in particular, the State

must be careful in its comments because police "occupy a position of authority

in our communities," and it is possible that ordinary citizens will be more likely

to believe them than others. State v. Hawk, 327 N.J. Super. 276, 285 (App. Div.

2000). If however, the trial court directly addressed the issue with "a timely and

effective limiting instruction," the potential prejudice may be cured. State v.

Jackson, 211 N.J. 394, 413 (2012).




                                                                          A-4034-16T1
                                        8
      In Bradshaw, the Court made clear that although a prosecutor is afforded

considerable leeway in closing, he is limited to comments based solely on the

evidence and solely upon reasonable inferences drawn from that evidence. 195

N.J. at 510. In this case, like in Bradshaw, the State had no basis in the record

whatsoever for any broad brush discussion of the purported reasonableness of

the police officers' response to defendant's conduct. A discussion about the

power vested in police, society's reliance on police officers, and the trust we

repose in them when we arm them, went far beyond anything in the record. By

engaging in generalities regarding the officers' professionalism in this case, and

expressing his own opinion about it in order to bolster the officers' credibility,

the prosecutor did exactly what is forbidden. His approving language regarding

their performance had little to do with whether they were credible witnesses.

See State v. Blakney, 189 N.J. 88, 95-96 (2006).

      It is a prosecutor's duty, as Blakney stated, not to obtain convictions "but

to see that justice is done." Id. at 96 (quoting State v. Ramseur, 106 N.J. 123,

320 (1987)). In this case, where the facts were so clear, and the officers'

testimony was undisputed except by defense counsel's weak argument that the

failure to recall minutia meant they were incredible, the State's inflammatory

closing was entirely unnecessary. It seems particularly egregious that after the


                                                                          A-4034-16T1
                                        9
court's instruction, the prosecutor continued in the same flag-waving vein as if

defense counsel's objection had been overruled, without acknowledging in any

manner that his statements went beyond the limit.

      The judge's instruction, although it may have ameliorated the harm

somewhat, did not directly address the problem. He should have sustained the

objection and stricken the comments from the record.

      Because this is such a straightforward case in which the State's proofs

were so strong, we cannot conclude that the prosecutor's improper comments

prevented the jury from rendering a just verdict based solely on the evidence.

See State v. Marshall, 123 N.J. 1, 161 (1991). We hold this error, which is not

insignificant, harmless in the context of the entire trial. State v. Morton, 155

N.J. 383, 419 (1998).

                                        II.

      Defendant's next argues that the trial court confused the jury, because it

failed to properly distinguish flight as consciousness of guilt from flight in

resisting arrest. We do not agree.

      It is well-settled that "appropriate and proper jury charges are essential to

a fair trial." State v. Savage, 172 N.J. 374, 387 (2002). The standard for

assessing the soundness of a challenged jury instruction is "how and in what


                                                                           A-4034-16T1
                                       10
sense, under the evidence before them, and the circumstances of the trial, would

ordinary . . . jurors understand the instructions as a whole." Ibid. Even though

a defendant generally waives the right to appeal an unchallenged instruction, an

appellate court may still reverse pursuant to the plain error standard. State v.

Adams, 194 N.J. 186, 206-07 (2008); R. 2:10-2. Under the plain error standard,

an appellate court will only reverse if a mistake is "clearly capable of producing

an unjust result," and a reasonable doubt exists "as to whether the error led the

jury to a result it otherwise might not have reached." State v. Funderburg, 225

N.J. 66, 79 (2016).

      With regard to specific flight instructions, "evidence of flight or escape

from custody by an accused generally is admissible as demonstrating

consciousness of guilt, and is therefore regarded as probative of guilt." State v.

Mann, 132 N.J. 410, 418 (1993). Additionally, if the trial court deems evidence

of flight admissible, "it must instruct the jury carefully regarding the inferences

the jury may draw from that evidence." Id. at 420. In doing so, the court must

"carefully consider whether it is appropriate to charge flight, and, if so, must

tailor the charge to the facts of the case to prevent juror confusion." State v.

Randolph, 441 N.J. Super. 533, 563-64 (App. Div. 2015).




                                                                           A-4034-16T1
                                       11
      The flight as consciousness of guilt charge applied only to the possessory

offenses, while the resisting arrest by flight charge explained an actual offense

requiring proof beyond a reasonable doubt. Defendant now argues that the

instruction confused the jury because it did not unambiguously clarify the

distinction. Defendant's argument is based in part on two unpublished cases that

have no precedential value.     R. 1:36-3. Defense counsel did not raise an

objection at the time, thus we examine the issue under the plain error standard.

See Adams, 194 N.J. at 206-07; R. 2:10-2.

      Faced with two flight charges, the trial court separated them to avoid

confusion. He instructed the jury as to flight as consciousness of guilt as part

of his general closing charge. Only much later, at the end of all the substantive

instructions, did he define the crime of resisting arrest by flight. The judge

inserted his own words into the model charge, stating that, "the other flight that

I spoke about earlier has to do with a consideration of the evidence that was

presented. In this particular case, you have to find beyond a reasonable doubt

that there was flight."

      Although the judge could have explained the distinction more explicitly,

he informed the jury that the instruction about the substantive crime differed

from that which was a circumstance indicating consciousness of guilt. Telling


                                                                          A-4034-16T1
                                       12
the jury that the flight instruction he gave earlier "has to do with a consideration

of the evidence that was presented[]" sufficed in context and because the model

charge on resisting arrest came at the end of all the substantive charges.

Therefore, we find no merit to this claim of error either.

      Affirmed.




                                                                            A-4034-16T1
                                        13